DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 4/9/2021.    Claims 1-15, 17, and 19-24, and 27 are allowed.


EXAMINER’S AMENDMENT

	Authorization for this examiner’s amendment was given in an interview with Svetlana Jermilova on 9/24/2021.
Changes to the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Applicant’s specification states “FIG. 11 illustrates an example of a split cell 48 in order to increase the cross section of the inflatable cells. The number of split cells 48 can be interconnected to form a cell zone 420 as shown in FIG. 11. The split cell 48 can comprise a lower part 47 and an upper part 49.”
Reference characters 47 and 49 are not shown in Fig. 11.  Applicant must submit an amended Fig. 11, which includes reference characters 47 and 49.

Changes to the Claims
The application has been amended by Examiner’s Amendment as follows: 
Claim 6, line 2, replace “a plurality of cell zone” with --- a plurality of cell zones
Claim 9, lines 1-2, replace “further comprising a base plate, the plurality of inflatable split cells being attachable to the base” with --- further comprising a base plate, the plurality of inflatable split cells being attachable to the base plate ---.
Claim 12, amend as follows: --- The inflatable cushioning device of claim 1, further comprising at least two cushioning layers of plurality of inflatable split cells, the plurality of inflatable split cells beinq an upper cushioning layer that are stacked over the plurality of inflatable split cells in a lower cushioning layer, the plurality of inflatable split cells in at least one of the layers being interconnected to form at least one independent cell zone ---.
Claim 14, line 6, replace “hose” with --- hose. ---.
Claim 17, line 3, replace “arranged in a pre-determined pattern based on user's parameters” with --- arranged in a pre-determined pattern 
Claim 18: Cancel claim 18.
Claim 19, line 3, replace “inflatable split cells based on user's parameters and needs” with --- inflatable split cells 
Claim 20, line 3, replace “operator based on user's parameters and needs” with --- operator 
Claim 21, line 4, replace “being pre-determined based on user's needs” with --- being pre-determined 
Claim 27, lines 4-5, replace “the surrounding cell zones configured to stabilize a position of a user when the user moves.” with --- the surrounding cell zones being configured to stabilize into a position




REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  See reasons for allowance in the Notice of Allowance dated 5/12/21.





CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MYLES A THROOP/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673